PER CURIAM.
The suit, brought under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq., was for unpaid overtime and other compensation. The district judge, of the opinion that, under L. P. Phillips, et al. v. Graham Aviation Company, 5 Cir., 157 F.2d 443, appellants’ complaint did not state a case for recovery, sustained defendant’s motion to dismiss and dismissed the complaint. Plaintiffs’ suit alleged that the persons for whom the suit was brought were engaged in the production of goods for commerce. The cited case on which the judge relied is not in point. It did not deal with persons so employed. It was error to dismiss the claim. Under a long line of cases, of which Kirschbaum v. Walling, 316 U.S. 517, 62 S.Ct. 1116, 86 L.Ed. 1638; Armour & Co. v. Wantock, 323 U.S. 126, 65 S.Ct. 165, 89 L.Ed. 118; Skidmore v. Swift & Co., 323 U.S. 134, 65 S.Ct. 161. 89 L.Ed. 124, are the controlling ones, the judgment is reversed and fhe cause is remanded for trial on the merits.